Citation Nr: 9905436	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to service connection for joint aches, 
headaches, a sleep disorder and memory loss, as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1970, and from December 1990 to May 1991.

This appeal arises from a May 1996, Department of Veterans 
Affairs (VARO), Montgomery, Alabama rating decision, which 
denied the appellant entitlement to service connection for a 
low back condition, osteoarthritis of the cervical spine, 
joint aches, headaches, a sleep disorder, and memory loss. 


FINDINGS OF FACT

1.  The appellant served on active duty from August 1967 to 
August 1970 and from December 1990 to May 1991.  He 
participated in Operation Desert Shield/Desert Storm in the 
Persian Gulf.

2.  The appellant currently has a chronic low back disability 
that was the result of in-service injury.

3.  Competent medical evidence does not indicate that the 
appellant currently has osteoarthritis of the cervical spine 
that was incurred or aggravated during service, or that 
manifested within 1 year.

4.  Competent medical evidence does not indicate that the 
appellant currently has joint aches, headaches, a sleep 
disorder or memory loss that was incurred or aggravated 
during, or as a result of service, or that either disability 
is attributed to any undiagnosed illness.


CONCLUSIONS OF LAW

1.  Chronic low back disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
osteoarthritis of the cervical spine.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1133, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for joint 
aches, headaches, a sleep disorder, and memory loss.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a low back 
disability, osteoarthritis of the cervical spine, joint aches, 
headaches, a sleep disorder, and memory loss.  Under pertinent 
law and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service, 
or if arthritis manifested to a compensable degree within one 
year thereafter.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1998).  It is not necessary to have 
a diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his service-connected claims.

The appellant's August 1967 induction examination reported a 
history of cramps in his legs after work or exercise, and foot 
trouble.  He claimed that his feet hurt when he wore no shoes.  
He denied recurrent back pain, frequent or severe headaches, 
or nervous trouble of any sort.  Pes planus was noted on 
examination.  His spine and other musculoskeletal system were 
described as normal.  

A May 1969 military medical treatment entry reported that the 
appellant injured his ankle while playing basketball.  The 
examiner diagnosed a sprained ankle.  A June 1969 entry 
reported that the appellant sprained his right thumb.  A 
January 1970 entry reported that he claimed that he had been 
playing football a month earlier and had pain in his left hand 
and left knee.  Old Osgood Schlatter's disease of the left 
knee was indicated.  His hand function was normal.  X-ray of 
his knee was negative.  The base of the proximal phalanx of 
his left hand was questionably normal on X-ray.  

The appellant denied frequent or severe headaches, back 
trouble of any kind, or nervousness trouble of any sort during 
his May 1970 examination, prior to his first military 
separation.  He indicated that he had cramps in his legs with 
exercise.  His spine and other musculoskeletal system were 
described as normal on examination.  His neurologic and 
psychiatric examination was likewise normal.  

A March 1991 military treatment entry during the appellant's 
second period of service indicated that he injured his back 4 
days earlier while lifting a water trailer.  The examiner 
observed that he had decreased range of motion of his back 
secondary to pain and stiffness, and assessed lumbosacral 
strain.  

A November 1994 VA Persian Gulf examination was conducted.  
The appellant reported that he hurt his back while in Saudi in 
1991 and had low back pain.  He denied radiation, paresthesia, 
and bowel, bladder, or sexual dysfunction.  He claimed that he 
had a left shoulder and arm problem in 1994, and that his 
right arm "goes numb when sleeping on it."  The appellant 
had mild decreased range of motion on the left with chronic 
pain on initial phase of abduction (supraspinatus).  Pulses 
were normal in his hands bilaterally.  His low back 
examination was normal without spasm or paraspasm of muscles. 

December 1994 VA x-rays revealed no fracture, dislocation or 
other abnormality of the appellant's left shoulder.  No 
significant abnormality of his chest was observed.  X-ray of 
his lumbosacral spine revealed an exaggerated lordotic 
curvature, but the joint spaces and vertebral bodies were well 
preserved.  There were no degenerative changes or other 
abnormalities.

An April 1995 VA treatment entry reported that the appellant's 
visit was possibly "PG" related.  The appellant claimed that 
he still had some low back and left shoulder pain, and that he 
had filed for disability.  He did not want medicine.  The 
impression was lumbosacral muscle spasm, left shoulder pain 
and left thumb "popping."  An April 1995 x-ray of the 
appellant's thumb revealed no bony abnormality.  June 1995 
entries reported that the appellant was troubled with his left 
thumb and "trigger finger", and was interested in surgery to 
release it.  He also called the clinic to obtain pain 
medication for his low back, and was told to try Ibuprofen and 
a heating pad.  A September 1995 VA treatment record reported 
that the appellant complained of a "back problem."  He 
reported a history of low back pain of 4 years duration.  He 
claimed that recent therapy consisted of NSAID's (non-
steroidal anti-inflammatory drugs).  He indicated that the 
pain was localized to his back and relieved with movement.  He 
denied urinary or bowel dysfunction.  The examiner observed 
that the appellant had full range of motion with tenderness in 
the paraspinal region.  The diagnostic impression was chronic 
low back pain, and medication was prescribed.  An August 1995 
x-ray of the appellant's thumb revealed no bony abnormality.

A VA examination was conducted in February 1996.  The 
appellant denied shortness of breath, chest pain, and night 
dyspnea.  He reported normal bowel and bladder function.  He 
claimed to have some arthritis, or at least pain in his lower 
back, for which he was treated, and that he, more recently, 
developed pain in his left arm from the shoulder down with 
some weakness in his fingers with tingling.  He reported that 
he very seldom had headaches, and no dizziness.  The examiner 
observed that the appellant's posture and gait were normal.  
Musculoskeletal examination showed only relative weakness of 
his left arm related to the right, but it was noted that he 
was right-handed.  There was no obvious muscular defect or 
atrophy.  There was minimal loss of sensitivity in his left 
arm from his shoulder down to his first three fingers.  The 
examiner diagnosed osteoarthritis, possibly cervical spine 
with neuralgia of the left brachial plexus.  

February 1996 x-rays of the appellant's cervical spine 
confirmed mild osteoarthritis involving the lower cervical 
spine, with no other bony abnormality.  

July 1996 statements from the appellant's acquaintances during 
service were submitted.  One of whom indicated that he took 
the appellant to a medical tent in Saudi in March 1991 for 
treatment of a back problem.  The others claimed that the 
appellant complained of pain in his back after he was treated 
on sick call.  

At his October 1996 hearing on appeal, the appellant testified 
that he injured his back during service in Saudi Arabia.  He 
claimed that he sought treatment 4 days after the injury, and, 
after 3 days of rest, went back to work.  He reported that he 
treated himself following service and sought medical treatment 
in 1994.  He indicated that he was given medication for pain, 
but that the doctors could not find anything wrong with his 
back.  He testified that he did not know that he had cervical 
arthritis until his VA examination, and that he was not 
receiving treatment for it.  He also reported pain in his 
thumb and shoulders.  He testified that he was not receiving 
treatment for his complaints of joint pain, headaches, sleep 
disorder or memory loss.  He claimed that the doctors could 
not find anything wrong with him, and that he was just given 
medicine to help him sleep.  He reported that he had pain in 
almost all of his joints.  Regarding his claim for memory 
loss, the appellant testified that he "seem[ed] to forget a 
lot of stuff lately." 

An April 1997 VA CT of the appellant's lumbar spine revealed 
no disc prolapse or spinal stenosis present.  The vertebral 
body and disc heights appeared normal in the lateral view 
without end plate degenerative changes.  The impression was of 
disc prolapse.  A December 1997 CT of the lumbar spine 
revealed that there was normal alignment of the spine.  There 
was no evidence of spinal stenosis.  There was minimal disk 
bulge and osteophyte formation at L5-S1, centrally and to the 
left.  There was no disk herniation seen and normal paraspinal 
structures.  The impression was mild disk bulge at L5-S1, 
centrally and to the left. 

A VA spine examination was conducted in August 1997.  The 
appellant provided a history of a back injury during service, 
and claimed that he still had back pain.  The examiner 
observed that the appellant walked well, stiffly and wore a 
lumbar back brace.  He used no cane and was careful getting in 
and out of a chair or bending over to pick something up from 
the floor.  He had no postural abnormalities and held his back 
rigid.  Musculature of his back was good.  He had forward 
flexion to 54 degrees; backward extension to 26 degrees; left 
lateral flexion to 23 degrees; and right lateral flexion to 22 
degrees.  There was objective evidence of pain on motion.  The 
examiner diagnosed degenerative arthritis of the lumbosacral 
spine, probably related to Gulf War injury, and noted 
functional loss due to pain.

July 1997 and August 1997 articles regarding potential 
chemical exposure to some veterans during the Gulf War were 
submitted.

A January 1998 treatment record reported that the appellant 
complained of pain in his low back since an injury in 1991, 
and numbness just above his left knee.  Neurological findings 
included borderline prolonged F wave latency in the left 
posterior or tibial nerve; and normal NCVS (nerve conduction 
velocity studies) in the left peroneal and left sural nerves.  
An EMG was also conducted.  The conclusion was that these 
findings were compatible with lumbar radiculopathy.

1.  Entitlement to service connection for a low back 
disability.

The medical evidence shows that the appellant was treated for 
low back strain during service.  Although there is no medical 
evidence pertaining to the low back until about 3 years 
later, he subsequently reported as medical history that his 
low back has been symptomatic since the in-service injury.  
He has also testified as to low back pain since service.  
According to the medical evidence, he currently suffers from 
degenerative arthritis of the lumbar with radiculopathy which 
is "probably related" to the injury in service.  With 
application of the benefit of the doubt rule, the Board finds 
that this chronic low back disability was incurred in 
service.



2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.


The Board finds that the evidence does not establish that 
osteoarthritis of the cervical spine was either incurred or 
aggravated during service, or was manifested to a compensable 
degree within one year thereafter.  In so finding, the Board 
places emphasis on the appellant's military medical records 
which are devoid of any complaints or findings referable to 
his cervical spine.  Further, osteoarthritis of the cervical 
spine was first diagnosed in February 1996, more than 4 years 
after his military separation, while the left shoulder pain 
that arguably is associated with the osteoarthritis was first 
shown medically about one year earlier.  Finally, there is no 
medical opinion or evidence of continuity of pertinent 
symptomatology linking the osteoarthritis to service or to any 
incident of service.  Accordingly, the claim for service 
connection for osteoarthritis of the cervical spine is not 
well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992) (lack of evidence of the claimed disability related to 
in-service incurrence or aggravation).  Therefore, VA's duty 
to assist the appellant in the development of these issues is 
not for application.  

Further, the appellant's general contentions, and the 
observations of his acquaintances of record are of 
insufficient probative value so as to be dispositive of this 
issue.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  Although the 
appellant claims that osteoarthritis of the cervical spine is 
related to service, his opinion on causation is not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  The statements of his 
acquaintances merely corroborate a back injury during service.  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
osteoarthritis of the cervical spine related to any incident 
during service. 

3.  Entitlement to service connection for joint aches, 
headaches, a sleep disorder and memory loss, as due to an 
undiagnosed illness.

The Board also finds that the medical evidence does not 
indicate that either joint aches, headaches, a sleep disorder 
or memory loss, was incurred or aggravated during service.  In 
so finding, the Board places emphasis upon the appellant's 
military treatment records and examinations, which are 
negative for any complaints referable to either of the claimed 
disabilities, other than acute and transitory diagnosed 
musculoskeletal injuries; his treatment records following 
service which first indicate a complaint referable to a joint 
ache in his left shoulder in 1994, which was subsequently 
diagnosed as osteoarthritis of the cervical spine with 
neuralgia of the left brachial plexus, and are negative for 
any complaints or findings referable to headaches, a sleep 
disorder, or memory loss; and his testimony on appeal, during 
which he specifically denied any instances of these conditions 
during service and reported that he had not received treatment 
for his joint pain, headaches, sleep disorder, or memory loss.

Since there is no objective medical evidence to establish that 
the appellant currently has joint aches, headaches, a sleep 
disorder or memory loss that originally manifested or was 
aggravated during service, it is found that the claim 
presented is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992) (lack of evidence of the claimed 
disability related to in-service incurrence or aggravation).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  

With regard to the appellant's claim for a disability 
manifested by joints aches, due to an undiagnosed illness, the 
Board notes that the joint aches associated with his left 
shoulder can not be said to be "undiagnosed."  To the 
contrary, as mentioned, treatment records reflect a diagnosis 
of osteoarthritis of the cervical spine with neuralgia of the 
left brachial plexus which has not been related to service (as 
discussed above).  Since there is, of record, medical evidence 
attributing the appellant's joint ache of his left shoulder to 
a clinically diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may also be 
viewed as not well grounded.  Even if this aspect of his claim 
was not discussed in the context of a well grounded claim, a 
denial would nevertheless be in order in view of the failure 
to meet the requirements of the applicable regulation.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1998).  

Further, the evidence of record does not show any objective 
findings of additional chronic joint aches, headaches, a 
sleep disorder, or memory loss following service.  The 
medical record is devoid of findings, and the appellant 
testified that he had not sought treatment for these 
complaints.  Section 3.317 of the Code of Federal Regulations 
states that VA shall pay compensation to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability."  38 C.F.R. § 3.317.  That section further 
states that "[f]or purposes of this section, 'objective 
indications of chronic disability' include both 'signs', in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification."  Id.

Thus, the appellant has not brought forth competent medical 
evidence of objective indications of joint aches, headaches, 
a sleep disorder, or memory loss other than diagnosed 
osteoarthritis with neuralgia.  The Court has stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability", and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Rabideau, 2 Vet.App. at 143-144.  Because the 
appellant has not submitted any competent evidence of a 
current disability, the Board must deny the claim as not well 
grounded.  Ibid.: see also, Caluza, 7 Vet.App. at 505.  
Therefore, VA's duty to assist the appellant in the 
development of his claim is not for application.  

Again, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has joint 
aches, headaches, a sleep disorder, and memory loss related to 
his military service, his assertions of medical diagnoses and 
opinions on causation alone are not probative.  See also, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a 
genitourinary disability related to any incident during 
service. 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is granted. 

Having found the claim for entitlement to service connection 
for osteoarthritis of the cervical spine not well grounded, 
the appeal is denied. 

Having found the claim for entitlement to service connection 
for joint aches, headaches, a sleep disorder and memory loss 
not well grounded, the appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

